Citation Nr: 1336859	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  13-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction of the 10 percent rating to a noncompensable (zero percent) rating for a bilateral hearing loss disability was proper, to include entitlement to a current compensable rating. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), to include as secondary to service-connected bilateral hearing loss disability.

3.  Entitlement to special monthly compensation due to need of regular aid and attendance for the Veteran's spouse.

4.  Entitlement to a disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Mary M. Long, Esq.

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 1954.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2012 and June 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2013 hearing conducted via videoconference.  A transcript of the hearing is of record.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.

The Veteran filed a claim of entitlement to service connection for depression.  He has also indicated that he suffers from PTSD, and the medical evidence of record indicates such.  In any event, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

Additionally, in the April 2012 rating decision, the RO denied the Veteran's claim of entitlement to an increased disability rating for tinnitus.  As explained in further detail below, the Veteran filed a timely notice of disagreement as to this issue; however, a statement of the case (SOC) has not been administered addressing this issue.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Bilateral hearing loss disability

With regard to the claims involving the propriety of the rating reduction and entitlement to an increased rating for a bilateral hearing loss disability, the Board finds that clarification of the evidence is required to properly adjudicate the claims.  Initially, pursuant to results of an April 2011 VA audiological examination, the Veteran was awarded a 10 percent rating for his bilateral hearing loss disability in an August 2011 rating decision.  In January 2012 the Veteran sought an increased rating.  A VA examination was conducted in January 2012.  Results of this examination revealed that a noncompensable rating was warranted for the Veteran's bilateral hearing loss disability, due primarily to improved hearing in the left ear.

The Board observes that in October 2013, the Veteran's attorney submitted a list of audiograms from private treatment providers which included May and October 2012 audiograms from "Hough," an August 2012 audiogram from Hearing Solutions, and a November 2011 audiogram from Cain's Quality Hearing Aids.  The Board further notes that the only verified audiogram associated with the claims folder is the November 2011 audiogram from K.C. of Cain's Quality Hearing Aids.  However, a review of this audiogram does not indicate a reading at 3000 Hz.  Moreover, it is unclear as to whether the results of this audiogram, as well as the other audiograms listed by the Veteran's attorney, were obtained using the Maryland CNC speech discrimination test as VA regulations require.  See 38 C.F.R. 4.85(a).  Moreover, there is of record a VA audiogram dated December 2010.  It is also unclear as to whether the results were obtained using the Maryland CNC speech discrimination test. 

In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that VA has a duty to return for clarification unclear or insufficient private examination reports or VA progress notes where it was unclear whether speech discrimination testing was conducted using the Maryland CNC test, or, the Board must explain why such clarification is not needed.  The Board finds it cannot fairly adjudicate the issue of whether the Veteran's bilateral hearing loss disability has demonstrated sustained improvement, or whether a higher rating is warranted, without clarification of these tests.  Furthermore, the private treatment providers who conducted the audiological examinations in May and October 2012 from "Hough," the August 2012 audiological examination from Hearing Solutions, and the November 2011 audiological examination from K.C. should additionally be asked to numerically interpret any graphical results of the audiogram conducted, as the matter must be remanded anyway.   

The Board adds that the Veteran was last afforded a VA audiological examination in January 2012.  At the August 2013 videoconference hearing, he testified that his bilateral hearing loss disability worsened.  Specifically, he stated that he is not able to hear his children or anyone with a low voice, and is not able to hear an ambulance if he is driving.  See the August 2013 Board hearing transcript, pgs. 5-6.  

In light of the foregoing, the Board finds that a contemporaneous VA audiological examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

Acquired psychiatric disorder

The Veteran contends that he has an acquired psychiatric disorder, to include depression and PTSD, due to stressors incurred during military service.  Specifically, he reported that his acquired psychiatric disorder was due to being under enemy artillery fire during service in Korea.  See, e.g., the August 2013 Board hearing transcript, pgs. 9-10.  He also testified at the August 2013 Board hearing that he witnessed a friend of his named "Stephan" die from accidentally stepping on a land mine during service in Korea.  However, in a statement dated October 2012, he stated that his friend's name was "Darrell" and could not remember his last name.      

The Board notes that the Veteran's DD 214 confirms service in Korea and that he served with the 21st anti-aircraft artillery battalion.  As such, the evidence of record strongly suggests that he was, in fact, exposed to artillery fire attack.  Moreover, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, to include suspected  artillery fire, a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See VA Fast Letter 10-05 (July 16, 2010).  Here, the Veteran has specifically indicated that he was in fear of incoming  artillery fire during his period of military service.  Further, the Veteran's personnel records document service in Korea with the 21st anti-aircraft artillery battalion.  His exact location need not be proven.  Thus, the Board finds that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  
The Board notes that the Veteran was afforded a private psychological evaluation in September 2013 by G.R., Psy.D.  At that time, the Veteran reported that he served in Korea and was in fear of artillery fire.  He also discussed postservice employment operating an appliance store with his brother which at times led to physical altercations as well as marital difficulties with his wife.  After examination of the Veteran and consideration of his medical history, G.R., Psy.D., diagnosed the Veteran with PTSD and major depression.  However, G.R., Psy.D., did not specify whether the Veteran's diagnosis of PTSD or major depression is related to his fear of incoming artillery fire during service.  Moreover, he did not provide a rationale for the diagnosis of PTSD.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  

Therefore, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current acquired psychiatric disorder is etiologically related to his active military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Veteran has alternatively contended that he has an acquired psychiatric disorder that is related to his service-connected bilateral hearing loss disability.  VA regulations provide that service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  In addition, if a nonservice-connected disorder is aggravated by a service-connected disorder, the Veteran is entitled to compensation for the degree of increased disability (but only that degree) over and above the degree of disability existing in the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  

The Board notes that the September 2013 private psychological evaluation by G.R., Psy.D., includes an opinion that the Veteran's diagnosed major depression is in part due to his hearing loss.  Pertinently, however, G.R., Psy.D., did not offer a rationale as to this opinion.  See Hernandez-Toyens, supra.  

The Veteran was also afforded a VA psychological examination in March 2012.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with adjustment disorder with depressed mood and concluded that it is less likely than not that the Veteran's depression is secondary to his bilateral hearing loss disability.  Crucially, however, the March 2012 VA examiner did not render an opinion as to whether the Veteran's adjustment disorder with depressed mood was aggravated by the bilateral hearing loss disability.  Therefore, a VA opinion is additionally necessary to address whether the Veteran's acquired psychiatric disorder is aggravated by his service-connected bilateral hearing loss disability.

Aid and attendance for spouse

Regarding the claim for additional compensation for aid and attendance for the Veteran's spouse, the record indicates that there are additional records of private treatment that have not been associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of treatment reported by private physicians).  At the August 2013 Board hearing, the Veteran's wife testified that when the Veteran submitted his claim for aid and attendance, she received treatment for breast cancer which metastasized to her spine and required her to undergo chemotherapy.  She further reported that nurses had to assist her and that she continues to receive treatment from her oncologist.  The record does not indicate that efforts have been made to obtain records from the Veteran's wife's oncologist.  As such, records from this private facility should be requested and associated with the claims file.



Tinnitus

As was described in the Introduction above, in an April 2012 rating decision, the RO denied the Veteran's claim of entitlement to an increased disability rating for tinnitus.  The Veteran submitted a notice of disagreement (NOD) with that decision in October 2012.  Specifically, he referenced the April 2012 rating decision and stated that he disagreed "with all the adjudicative determinations mentioned [in the] adjudicative letter above, and any enclosures thereto, except for those, if any, that I specifically state here that I do not want to appeal.  Therefore, my notice of disagreement specifically covers all the determinations made by the [RO] unless specifically excluded."  As indicated above, the agency of original jurisdiction has not issued a statement of the case (SOC) addressing this issue.  

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to an increased rating for tinnitus.  The Veteran is advised that to continue an appeal on the issue of entitlement to an increased disability rating for tinnitus, he will need to file a timely substantive appeal in response to the SOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide any 
additional information or authorization forms necessary to 
obtain private audiograms dated May and October 2012 from "Hough" as well as the August 2012 audiogram from Hearing Solutions.  With regard to these audiograms, obtain translation 
to numerical form of any audiogram that contains graphical 
results and identify whether or not the Maryland CNC speech 
discrimination test was used in conducting the audiological 
evaluation.  Also, contact K.C. of Cain's Quality Hearing Aids 
for clarification of the November 2011 audiogram, to include translation of the graphical results of the audiogram into 
numerical form and identify whether or not the Maryland CNC 
speech discrimination test was used in conducting the audiological 
evaluation.  

Additionally, provide the Veteran medical release forms and 
request that he execute them to allow VA to obtain records of treatment from his wife's oncologist.  

If, after making reasonable efforts to obtain named records and these are unable to be secured, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. If possible, contact the audiologist at the Oklahoma City VA Medical Center who conducted the December 2010 VA examination and inquire whether the Maryland CNC speech discrimination test was used in conducting the audiological evaluation from that examination.

3. Thereafter, arrange for an audiological examination of the Veteran to determine the extent and severity of his service-connected bilateral hearing loss disability.  Pure tone threshold and Maryland CNC testing must be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.  The claims folder must be made available to the examiner.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

4. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current acquired psychiatric disorder.

b)  For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his service in Korea when he was under enemy artillery fire.

c)  whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is caused or aggravated by his service-connected bilateral hearing loss disability.  
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

5. Thereafter, readjudicate the issue of entitlement to restoration of a 10 percent disability rating for a bilateral hearing loss disability, to include entitlement to an increased disability rating for the bilateral hearing loss disability, as well as the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to special monthly compensation due to need of regular aid and attendance for the Veteran's spouse.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

6. Issue a SOC pertaining to the issue of entitlement to a disability rating in excess of 10 percent for tinnitus.  In connection therewith, the Veteran and his attorney should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



